 


110 HR 6973 IH: Rail Collision Prevention Act
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6973 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Mr. Schiff (for himself, Mr. Waxman, Mr. Gallegly, Mr. Sherman, Mrs. Napolitano, Mrs. Capps, and Mr. Berman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To require rail carriers to develop positive rail control system plans for improving railroad safety and to increase the civil penalties for railroad safety violations. 
 
 
1.Short titleThis Act may be cited as the Rail Collision Prevention Act. 
2.Positive train control systems 
(a)Submission of plan 
(1)In generalNot later than 12 months after the date of the enactment of this Act, each rail carrier that is a Class I railroad, a rail carrier that has inadequate safety performance (as determined by the Secretary), or a rail carrier that provides intercity passenger or commuter rail passenger transportation shall develop and submit to the Secretary a plan for implementing a positive train control system by December 31, 2014. 
(2)Technical assistanceThe Secretary may provide technical assistance and guidance to railroad carriers in developing the plans required under this subsection. 
(b)DefinitionsIn this section: 
(1)Positive train control systemThe term positive train control system means a system designed to prevent train-to-train collisions, overspeed derailments, incursions into roadway worker work limits, and movement of a train through a switch left in the wrong position. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. 
(c)Contents of planThe plans submitted under paragraph (1) shall include— 
(1)measurable goals, including a strategy and time line for implementation of such systems; 
(2)a prioritization of how the systems will be implemented, with particular emphasis on high-risk corridors such as those that have significant movements of hazardous materials or where commuter and intercity passenger railroads operate; 
(3)identification of detailed steps the carriers will take to implement the systems; and 
(4)any other element the Secretary considers appropriate. 
(d)Review and approval 
(1)In generalNot later than 90 days after the Secretary receives a plan from a rail carrier under this section, the Secretary shall— 
(A)review the plan; 
(B)notify the rail carrier that the plan has been approved; or 
(C)notify the affected railroad carrier of the specific points in which the proposed plan is deficient. 
(2)Correction of deficienciesA railroad carrier shall correct all deficiencies of a plan submitted under this section not later than 30 days after receiving written notice from the Secretary of such deficiencies. 
(3)Compliance with planUpon receiving notification from the Secretary that a plan submitted under this section has been approved, the rail carrier that submitted such plan shall comply with goals, strategy, and time line contained in such plan. 
(4)Annual reviewThe Secretary shall conduct an annual review to ensure that each rail carrier is complying with the plan submitted by such rail carrier under this section. 
(e)ReportNot later than December 31, 2011, the Secretary shall submit a report that describes the progress made by rail carriers in implementing positive train control systems to— 
(1)the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)the Committee on Transportation and Infrastructure of the House of Representatives. 
(f)Positive train control systems shall be implemented no later than December 31, 2012 in those areas determined by the Secretary of Transportation to have the highest safety risk due to shared track between commuter and freight rail. 
(g)EnforcementThe Secretary is authorized to assess civil penalties pursuant to chapter 213 of title 49, United States Code, for a violation of this section, including the failure to submit, certify, or comply with a plan for implementing a positive train control system. 
3.Civil penalty increases 
(a)General violations of chapter 201Section 21301(a)(2) of title 49, United States Code, is amended— 
(1)by striking $10,000 and inserting $25,000; and 
(2)by striking $20,000 and inserting $100,000. 
(b)Accident and incident violations of chapter 201; violations of chapters 203 through 209Section 21302(a)(2) of such title is amended— 
(1)by striking $10,000 and inserting $25,000; and 
(2)by striking $20,000 and inserting $100,000. 
(c)Violations of chapter 211Section 21303(a)(2) of such title is amended— 
(1)by striking $10,000 and inserting $25,000; and 
(2)by striking $20,000 and inserting $100,000. 
 
